[Cite as In re Estate of DePalma, 2017-Ohio-397.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

In re:                                              :
                                                                   No. 16AP-619
The Estate of Joyce M. DePalma,                     :              (Prob. No. 555851)

(E. Maria DePalma,                                  :        (REGULAR CALENDAR)

                Appellant).                         :



                                           D E C I S I O N

                                    Rendered on February 2, 2017


                On brief: E. Maria DePalma, pro se. Argued: E. Maria
                DePalma.

                  APPEAL from the Franklin County Court of Common Pleas,
                                     Probate Division

HORTON, J.
         {¶ 1} E. Maria DePalma appeals the decision of the Franklin County Court of
Common Pleas, Probate Division ("probate court"), overruling her motion to remove John
DePalma as the executor of the estate of her mother, Joyce M. DePalma. For the reasons
set forth below, we affirm.
         {¶ 2} Joyce M. DePalma ("Joyce") had three children: E. Maria DePalma
("Maria"), Robert N. DePalma, and John DePalma ("John"). Joyce executed a pour over
will on August 12, 2004 ("2004 Will") that named John as executor and left her residuary
estate to a family trust, with equal distribution of the assets among her three children.
         {¶ 3} Joyce signed another will on October 18, 2007 ("2007 Will"), that appointed
Maria as executor, left the entirety of the estate to Maria, and disinherited Robert and
John.
         {¶ 4} Joyce died on July 18, 2012, and Maria filed the 2007 Will with the probate
court on August 20, 2012. John filed a complaint to contest the 2007 Will on
No. 16AP-619                                                                                 2

January 15, 2013. The case was tried before a jury and the 2007 Will was determined not
to be Joyce's last will and testament. No party appealed the probate court's entry
confirming the jury verdict.
       {¶ 5} John filed the 2004 Will with the probate court on April 4, 2016, and he was
appointed the executor of Joyce's estate. The same day, Maria filed a motion to remove
John as the executor and fiduciary. A magistrate held a hearing on the motion on
May 9, 2016. John and Maria both provided testimony at the hearing.
       {¶ 6} The magistrate filed a decision on May 18, 2016, that contained findings of
fact and conclusions of law. Although Maria's motion had cited R.C. 5808.03 and
5808.04 in her motion, the magistrate noted that those provisions applied to trusts, not
wills, and accordingly analyzed the motion under R.C. 2109.24. That provision allows for
the removal of a fiduciary for failing to file an inventory or accounting of an estate, or "for
habitual drunkenness, neglect of duty, incompetency, or fraudulent conduct, because the
interest of the property, testamentary trust, or estate that the fiduciary is responsible for
administering demands it, or for any other cause authorized by law." R.C. 2109.24.
       {¶ 7}   The magistrate noted that Maria had filed the motion the same day as
John's appointment. No time had passed during which John might have committed
errors in the estate's administration or failed to file its inventory or accounting. Maria's
only evidence to support her motion was her opinion testimony asserting that John
wanted "to harm her" and that he would fail to be impartial as executor. (May 18, 2016
Mag. Decision and Scheduling Order at 7.) The magistrate rejected this testimony as
evidence to support John's removal for cause under R.C. 2109.24 and overruled her
motion.
       {¶ 8} Maria filed objections, but failed to file a transcript or affidavit to dispute
any findings of fact made by the magistrate. Accordingly, the probate court accepted the
magistrate's findings of facts as unchallenged. The probate court also found that the
magistrate had properly overruled the motion to remove John as executor because no
evidence supported his removal under the R.C. 2109.24 factors, and therefore entered a
judgment overruling Maria's objections. (Aug. 19, 2016 Jgmt. Entry at 6-7.)
       {¶ 9} Maria filed a timely notice of appeal from the judgment of the probate court.
(Aug. 31, 2016 Notice of Appeal.)
No. 16AP-619                                                                                 3

       {¶ 10} A probate court's decision to deny the removal of an estate's fiduciary is a
final appealable order over which this court has jurisdiction. See In re Estate of Ober, 155
Ohio St. 279 (1951) (reversing the decision of a probate court denying the removal of an
estate's administrator); In re Estate of Nardiello, 10th Dist. No. 01AP-281 (Oct. 30, 2001)
(interpreting Ober as an indication "that the Ohio Supreme Court considers such orders
appealable" and holding that orders of the probate court removing fiduciaries are final
appealable orders). We review such orders under an abuse of discretion standard. Ober at
282-83.
       {¶ 11} Maria's sole assignment of error, however, simply quotes 28 U.S.C. 455, the
federal statute governing the disqualification of federal judges and magistrates. The
statute applies only to a "justice, judge, or magistrate [magistrate judge] of the United
States," not judicial officers of the State of Ohio. 28 U.S.C. 455(a). Even in a federal forum,
28 U.S.C. 455 provides no authority for a party to challenge the actions of a state court
judge. Davis v. Jones, 506 F.3d 1325, 1332 (11th Cir.2007) (noting that "the federal
recusal statute * * * [does] not govern state judges"); Lawerenz v. Wisconsin, E.D.Wis.
No. 97-C-781 (Oct. 31, 1997) (observing that 28 U.S.C. 455 "has no application to a state
court judge").
       {¶ 12} Furthermore, this court is without jurisdiction to hear a complaint of
judicial bias against a judge of the probate court. See Ohio Constitution, Article IV,
Section 5(C) ("The chief justice of the supreme court * * * shall pass upon the
disqualification of any judge of the courts of appeals or courts of common pleas or
division thereof"). A party who believes that a judge or magistrate of the probate court is
biased must file an affidavit of disqualification with the Supreme Court of Ohio.
R.C. 2101.39 ("If a probate judge allegedly has a bias or prejudice for or against a party
* * * any party to the proceeding or the party's counsel may file an affidavit of
disqualification with the clerk of the supreme court."). For these reasons, the assignment
of error fails to identify or reference in the record any alleged error by the probate court,
as it must for this court to make a determination on the merits of the appeal.
App.R. 16(A)(3) and 12(A)(1)(b).
       {¶ 13} To the extent that Maria's brief addresses the final appealable order on
which this appeal is based, it provides no grounds for reversing the probate court's
No. 16AP-619                                                                                4

decision to overrule the motion to remove John as executor. Although Maria quotes the
statute governing the removal of a fiduciary, R.C. 2109.24, she addresses none of the
points made by the court when it overruled her motion. Maria asserts only that John has
"done nothing but try to hurt" her, but cites to no portion of the record or any evidence to
support this assertion. (Appellant's Brief at 10.) The remainder of her arguments criticize
the probate court's treatment of her and level accusations of bias that this court is without
jurisdiction to address. In short, there is no indication in the record that the probate court
abused its discretion when it overruled Maria's motion to remove John as the executor of
their mother's estate. Accordingly, the sole assignment of error is overruled and the
judgment of the probate court is affirmed.
                                                                        Judgment affirmed.

                           SADLER and DORRIAN, JJ., concur.
                               _________________